Citation Nr: 0127214	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  00-10 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
injury to the jaw with loss of teeth, contusions, facial 
lacerations, decreased sensation and laceration of the lower 
lip and scar, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of left fibula fracture with subjective stiffness 
in leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 until 
May 1966. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2000 
rating decision of the Roanoke, Virginia, Regional Office 
(RO) which denied an increased rating for residuals of injury 
to the jaw with loss of teeth, contusions, facial 
lacerations, decreased sensation and laceration of the lower 
lip and scar (hereinafter "residuals of injury to the jaw") 
and for residuals of left fibula fracture with subjective 
stiffness in leg (hereinafter "residuals of a left fibula 
fracture").

The veteran, through his representative, presented testimony 
upon personal hearing on appeal in September 2001 before a 
Member of the Board sitting at Roanoke, Virginia, indicating 
that service connection is in order for a left knee disorder, 
left ankle disability, and a depression of the forehead.  
However, these matters are not properly before the Board for 
appellate review and they are referred to the RO for 
appropriate consideration.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected left fibula fracture and jaw injury 
residuals are more severely disabling than reflected by the 
currently assigned disability evaluations and warrant higher 
ratings.  The veteran presented testimony in September 2001 
to the effect that he had difficulty chewing certain foods on 
account of jaw disability, and that a scar associated 
therewith was tender and painful.  He related that the site 
of the left leg fibula fracture was painful all the time, 
that he had limitation of motion and a slight drag, and that 
he found it necessary to use a cane at times.  Through his 
representative, the veteran stated that he was entitled to 
separate ratings for absorption of the mandible and/or bone 
loss, numbness of the lower lip, and a painful scar of the 
lip which had all been made components of the service-
connected jaw disability.

Initially, the Board points out that during the course of 
this appeal, there has been a significant change in law 
affecting cases such as this one.  In November 2000, the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) became law.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001)).  There have also been final regulations promulgated 
to implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  These laws require additional assistance in 
developing claims, to include physical examinations, and 
requests for additional records when indicated.  The RO has 
not had an opportunity to review this case in the context of 
the new law and regulations, nor have the veteran and his 
representative been informed in this regard.  Consequently, 
in order to ensure the veteran due process of law, and to 
avoid the possibility of prejudice, the Board will remand the 
matter to the RO for further development for the reasons 
delineated below.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

A review of the record reflects that VA examinations of the 
jaw and left leg were most recently performed in February 
2000.  It is noted that in its instructions to the medical 
staff, the RO requested that photographs of any facial 
scarring be obtained.  It is shown, however, that when the 
veteran was subsequently examined by a VA dentist, it was 
reported that pictures were unable to be performed.  The 
Board is of the opinion that since it has been almost two 
years that the veteran's jaw and left leg have been evaluated 
for compensation and pension purposes, current VA 
examinations are indicated in each respect.  It is also found 
that photographs would be helpful in determining the extent 
of any facial scarring indicated.  The fulfillment of the 
VA's statutory duty to assist the veteran includes providing 
additional examination by a specialist, when indicated, which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Moreover, as for the veteran's residuals of a left fibula 
fracture, it has been rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5262 (impairment of 
the tibia and fibula).  See RO decisions dated in August 1986 
and March 2000.  Consequently, consideration must now be 
given to the degree of any functional loss caused by pain 
such as has been repeatedly complained of by the veteran.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion require consideration of functional losses due to 
pain, etc.).

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2001).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (Court) noted that the VA 
examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be portrayed in terms of the rating criteria.  Id.  
This is what is now required in the veteran's case.

At the February 2000 VA examination and accompanying 
addendum, the veteran's complaints of pain were noted.  
Moreover, clinical evaluations were made as to the veteran's 
left leg.  However, despite the reports of pain, no opinion 
was provided such that functional impairment due to such pain 
could be equated to the criteria by which the veteran's left 
leg disability has been rated.  38 C.F.R. §§ 4.40, 4.45, 
4.71a; DeLuca, supra.  Consequently, the current development 
is unresponsive to the mandate of DeLuca.  The message of 
DeLuca is that, while a veteran may have normal range of 
motion demonstrated in a clinical setting, his functional 
loss due to pain or flare-ups may be comparable to a 
disability level contemplated by more severe limitation.  If 
so, he must be rated accordingly.  The only way to apply this 
rule is for the examiner to provide his/her best judgment as 
to the level of disability caused by the pain or flare-ups, 
etc., and to report such an opinion in terms that can be used 
to apply the rating criteria.  This has not yet been done in 
this case.

Next, the Board notes that the Court has stated that VA may 
only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991).  In this regard, the Board notes 
that the February 2000 VA examiner observed that medical 
records contained in the claims file show that the veteran 
sustained an on the job injury in December 1997 that resulted 
in a left meniscus tear.  Significantly, no opinion has been 
provided as to degree of left leg impairment attributable to 
service-connected fracture versus the non-service-connected 
meniscus tear.  Therefore, a remand is also required to 
obtain an answer to this question. 

As well, the veteran stated in his substantive appeal that 
following an automobile accident in July 1965, he was treated 
at the Gates Memorial Hospital in Pearisburg, Virginia, the 
Jefferson Hospital in Salem, Virginia and the Hospital 
facility at Fort Lee where he received treatment for his jaw 
and lip.  He indicated that such records would be helpful in 
ascertaining the extent of current lower lip impairment.  The 
veteran stated, however, that he had been unsuccessful in 
obtaining records from two of those hospitals due the length 
of time since the initial injury.  The Board is of the 
opinion that additional efforts should be made to secure such 
information in accordance with the mandate of the VCAA.  

The record contains VA outpatient notes indicating that the 
veteran received treatment for symptoms affecting his left 
lower extremity, most notably the left knee, at the Salem, 
Virginia, VA facility.  The most recent entry is dated in 
June 1998.  The Board thus finds that any and all clinical 
records in this regard dating from July 1998 should be 
requested and associated with the claims folder.  Moreover, 
given the veteran's September 2001 personal hearing 
testimony, such request should include a specific request for 
copies of all magnetic resonance imaging evaluation (MRI) 
reports and bone scans which the veteran testified were 
conducted, but copies of which do not appear in the record. 

Likewise, the Board notes that the examiner at the veteran's 
August 1999 VA examination noted that the veteran was in 
receipt of Social Security Administration disability 
benefits, in part, due to problems with his left leg.  
Moreover, as reported above, the February 2000 VA examiner 
observed that medical records contained in the claims file 
show that the veteran sustained an on the job injury in 
December 1997 that resulted in a left meniscus tear.  
However, while the claims file contains at least some of the 
treatment records showing the veteran's care following the 
December 1997 work injury, the claims file does not contain 
copies of the records held by the Social Security 
Administration.  Likewise, the record does not contain a 
request for copies of records that could have been generated 
by the veteran's employer in connection with that December 
1997 injury such as an accident report, treatment records 
generated by medical personnel in the employment of the 
veteran's employer, and/or Workmen's Compensation records.  
Therefore, on remand, a request for all of the above records 
is also required.  Veterans Claims Assistance Act of 2000. 

Finally, the provisions of 38 C.F.R. § 4.14 (2001), preclude 
the assignment of separate ratings for the same 
manifestations under different diagnoses.  However, 
impairments associated with a veteran's service- connected 
disability may be rated separately if they do not constitute 
the same disability or the same manifestation.  The critical 
element is that none of the symptomatology for any of the 
conditions be duplicative of or overlapping with the 
symptomatology of the other conditions; the manifestations of 
the disabilities must be separate and distinct.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In this case, consideration 
of separate ratings for absorption of the mandible and/or 
bone loss, numbness of the lower lip, and a painful scar of 
the lip are indicated as part of an issue on appeal and 
should be addressed.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, and the new 
regulations, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
satisfied.  

2.  Thereafter, the RO should ask the 
veteran to provide additional information 
regarding any other evidence of current or 
past treatment for jaw disability, to 
include any dentist he may have seen over 
the years, as well left leg disability, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (2001).  
Specifically, he should be asked to 
provide the complete names and addresses 
of any provider who treated him for any of 
the claimed disabilities, to include Gates 
Memorial Hospital, the Jefferson Hospital 
in Salem, Virginia and the hospital 
facility at Fort Lee.  The veteran should 
also be asked to provide the complete name 
and address of his employer in December 
1997, the complete names and addresses of 
any provider who treated him for the 
December 1997 injury, and whether he filed 
a claim for Workmen's Compensation in 
connection with the December 1997 injury.  
The veteran should be given a reasonable 
opportunity to respond to the RO's 
communications.  Thereafter, the RO should 
obtain and associate with the record 
copies of all medical records identified 
by the veteran, all post-July 1998 
treatment records on file with the Salem 
VA medical center, including copies of all 
MRIs and bone scans, all records on file 
with the Social Security Administration, 
all records held by the veteran's 
employer, and all records generated in 
connection with a claim for Workmen's 
Compensation.  In the event any attempts 
to secure information are unsuccessful, 
such efforts should be fully documented in 
the record, and the veteran should be 
notified in accordance with the Veterans 
Claims Assistance Act of 2000.

3.  The veteran should be scheduled for 
a special VA examination by a VA 
orthopedist and neurologist.  The claims 
folder and a copy of this remand should 
be made available to the examiners for 
review prior to the evaluation.  The 
examiners should review of the record 
and provide an opinion as to the extent 
of any current symptoms associated with 
the left fibula fracture residuals.  A 
complete examination should be 
accomplished.  All necessary tests and 
studies should be obtained and clinical 
manifestations should be reported in 
detail.

a.  Specifically, the orthopedist 
should distinguish between adverse 
symptomatology attributable to 
service-connected disability and 
that attributable to the non-
service-connected meniscus tear.  If 
it is not possible to distinguish 
between the two, the examiner should 
so state.

b.  The orthopedist should next 
conduct complete range of motion 
studies.  Specifically, the examiner 
should conduct evaluations of the 
veteran's left knee and ankle that 
take into account all functional 
impairments such as pain on use, 
weakness, fatigability, abnormal 
movement, etc.  It should be noted 
whether the functional debility 
experienced by the veteran equates 
to slight, moderate, or marked left 
knee or ankle disability.  See 
38 C.F.R. §§ 4.40, 4.45, 4.71a 
(2000); DeLuca, supra.  The degree 
of such limitation should be 
specifically noted.  Id.  If the 
veteran is examined at a point of 
maximum disability, the examiner 
should affirmatively say so.  It 
should also be noted whether the 
veteran's service-connected 
disability results in malunion or 
nonunion with lose motion that 
requires the use of a brace. 

c.  The neurologist should conduct 
complete neurological studies of the 
veteran with special attention to 
his lip and left lower extremity.

d.  All findings and opinions should 
be set forth in detail and 
reconciled with all other opinions 
of record, including those of the 
August 1999 and February 2000 VA 
examiners.

4.  The veteran should be scheduled for 
an examination by a VA dental surgeon to 
determine the nature and extent of any 
and all current disability associated 
with the service-connected jaw 
impairment.  The examiner must review 
the claims folder prior to completing 
the examination report.  All necessary 
tests and studies, including X-rays, 
should be accomplished and clinical 
manifestations should be reported in 
detail.  The examiner should also 
specifically state whether the veteran's 
inner lower lip scar is superficial, 
poorly nourished, with repeated 
ulceration or is tender and painful on 
objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7804.  In 
addition, the examiner should provide 
opinions as to whether X-rays show loss 
of bone, whether the veteran has 
absorption, whether the need to wear 
dentures was caused by the service 
connected loss of teeth, and whether the 
wearing of dentures caused the 
absorption. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination reports do not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the reports 
must be returned to the examiners for 
corrective action.  38 C.F.R. § 4.2 
(2001). 

6.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issues of entitlement 
to an increased rating for service-
connected jaw impairment and left fibula 
fracture residuals to determine whether 
or not they may be granted.  
Consideration of DeLuca, supra, as well 
as separate ratings for absorption of 
the mandible and/or bone loss, numbness 
of the lower lip, and a painful scar of 
the lip should also be addressed.  If 
action remains adverse to the veteran, 
he should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate consideration.

The purpose of the REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).
 



